 1    Karl M. Steins SBN 179418)
   ~, STEINS & AS OCIATES,P.C.
 2 2333 Camino del Rio South, Suite 120
      San Diego, CA 92108
 3 Email: karl@steins-patents.com

 4       Eric M. Schiffer(SBN179695)
         SCHIFFER & BUUS,APC
 5       3070 Bristol Street, Suite 530
         Costa Mesa, California 92626
 6       Telephone: (949825-6140
         Facsimile: (949 825-6141
 7       Email:       eschiffer@schifferbuus.com
 8
         Attorneys for Plaintiff
 9       1NJEN TECHNOLOGY COMPANY,LTD
10

11
         Tommy SF Wang(SBN: 272409)
12       Annie Wong(SBN: 296289)
13       Ka in Chan(SBN: 322578)
         Wang IP Law Group, P.C.
14       18645 E. Gale Ave. Ste #205
15       City ofIndustry, CA 91748
         Telephone:(888) 827-8880
16       Facsimile:(888)827-8880
17       Email: twang@the wangiplaw.com; awong@thewangiplaw.com;
         kchan@thewangiplaw.com
18

19
         Attorneys for Defendants
20       AF Dynamic and Stanley Chan

21

22                           UNITED STATES DISTRICT COURT
23                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
24
     I
25

26

27

28


                                            -1-
                               STIPULATED PROTECTIVE ORDER
     e x:18-cv-05910-RGK-SS Document 45 Filed 06/05/19 Page 2 of 16 Page ID #:387


           IN_JEN TECHNOLOGY COMPANY,                  Case No. 2:18-CV-5910
     1     LTD,a California corporation
 2                             Plaintiff,
 3               vs.                                   STIPULATED PROTECTIVE
                                                       ORDER'
 4        AF DYNAMIC,a California
          corporation, STANLEY CHAN,an
 5        individual, and DOES 1-10, inclusive
 6                                    Defendants.
 7
 8
 9        1.     A.     PURPOSES AND LIMITATIONS

10               Discovery in this action is likely to involve production of confidential,

11        I proprietary or private information for which special protection from public disclosure

12 ~ and from use for any purpose other than prosecuting this litigation may be warranted.
   i Accordingly, the parties hereby stipulate to and petition the Court to enter the
13
     following Stipulated Protective Order. The parties acknowledge that this Order does
14
     not confer blanket protections on all disclosures or responses to discovery and that the
15
     protection it .affords from public disclosure and use extends only to the limited
16
    information or items that are entitled to confidential treatment under the applicable
17
    legal principles.
18
19
                B.     GOOD CAUSE STATEMENT
20              This action is likely to involve trade secrets,. customer and pricing lists and other
21        valuable research, development, commercial, financial, technical and/or proprietary
22       information for which special protection from public disclosure and from use for any
23       purpose other than prosecution of this action is warranted. Such confidential and
24        proprietary materials and information consist of, among other things; confidential

25        business or financial information, information regarding confidential business practices,

26       or other confidential research, development, or commercial information (including

27
         'This Stipulated Protective Order is based substantially on the model protective
28
         order provided under Magistrate Judge Alexander F. MacKinnon's Procedures.

                                                     -2-
                                    STIPULATED PROTECTIVE ORDER
 .use :18-cv-05910-RGK-SS Document 45 Filed 06/05/19 Page 3 of 16 Page ID #:388



     1    information implicating privacy rights of third parties), information otherwise general
                                                                                                  ly
     2    unavailable to the public, or which may be privileged or otherwise protected from
     3    disclosure under state or federal statutes, court rules, case decisions, or common law.
     4    Accordingly, to expedite the flow of information, to facilitate the prompt resolut
                                                                                             ion of
     5    disputes over confidentiality of discovery materials, to adequately protect information
          the parties are entitled to keep confidential, to ensure that the parties are permitt
     6                                                                                          ed
          reasonable necessary uses of such material in preparation for and in the conduct of
     7
          trial, to address their handling at the end of the litigation, and serve the ends of justice,
     8
          a protective order for such information is justified in this matter. It is the intent of
                                                                                                   the
  9
          parties that information will not be designated as confidential for tactical reasons
                                                                                               and
 10
          that nothing be so designated without a good faith belief that it has been maintai
                                                                                             ned in
 11
          a confidential, non-public manner, and there is good cause why it should not be part
                                                                                               of
 12       the public record of this case.
 13

 14             C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
15                     SEAL
16              The parties further acknowledge, as set forth in Section 12.3, below, that this
17       Stipulated Protective Order does not entitle them to file confidential information under
1g       seal; Local Civil Rule 79-5 sets forth the procedures that must be followe
                                                                                    d and the
19       standards that will be applied when a party seeks permission from the court to
                                                                                          file
20       material under seal.
               There is a strong presumption that the public has a right of access to judicial
21
         proceedings and records in civil cases. In connection with non-dispositive
22                                                                                  motions,
         good cause must be shown to support a filing under seal. See Kamakana v. City
23                                                                                                  and
         County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Philli~.r v. Gen. 1Vlotorr Corp.,
24                                                                                                  307
         F.3d 1206, 1210-11 (9th Cir. 2002), Makar-I~elbon a Sony Electricr, Inc., 187 F.R.D.
                                                                                              576,
25
         577 (E.D. Wis. 1999) (even stipulated protective orders require good cause showin
                                                                                              ~,
26
         and a specific showing of good cause or compelling reasons with proper evident
                                                                                            iary
27       support and legal justification, must be made with respect to Protected Material
                                                                                          that a
28       party seeks to file under seal. The parties' mere designation of Disclosure or Discove
                                                                                                ry

                                                      -3-
                                    STIPULATED PROTECTIVE ORDER
Case :18-cv-05910-RGK-SS Document 45 Filed 06/05/19 Page 4 of 16 Page ID #:389



   1   Material as CONFIDENTIAL does notwithout the submission of competent
  2    evidence by declaration, establishing that the material sought to be filed under seal
  3    qualifies as confidential, privileged, or otherwise protectable—constitute good cause.
  4           Further, if a party requests sealing related to a dispositive motion or trial, then
  5    compelling reasons, not only good cause, for the sealing must be shown, and the relief
  6    sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
       v. Pacific Creditors ~l.rr'n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type of
  7
       information, document, or thing sought to be filed or introduced under seal in
  8
       connection with a dispositive motion or trial, the party seeking protection must
  9
       articulate compelling reasons, supported by specific facts and legal justification, for the
 10
       requested sealing order. Again comPetent evidence suPPorting the apPhcation to file
 11
       documents under seal must be provided by declaration.
  12          Any document that is not confidential, privileged, or otherwise protectable in its
 13    entirety will not be filed under seal if the confidential portions can be redacted. If
 14    documents can be redacted, then a redacted version for public viewing, omitting only
 15    the confidential, privileged, or otherwise protectable portions of the document, shall be
 16    filed. Any application that seeks to file documents under seal in their entirety should
 17    include an explanation of why redaction is not feasible.

 18
 19    2.    DEFINITIONS
 20          2.1 Action: This pending federal lawsuit: Case No. 2:18-CV-5910
             2.2 _: a Party or Non-Party that challenges the designation of information or
 21
       items under this Order.
 22
             2.3 "CONFIDENTIAL" Information or Items: information (regardless of how
 23
       it is generated, stored or maintained) or tangible things that qualify for protection under
 24
       Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 25
       Statement.
 26
             2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
 27    support staf~.
 28


                                                   -4-
                                  STIPULATED PROTECTIVE ORDER
Case :18-cv-05910-RGK-SS Document 45 Filed 06/05/19 Page 5 ofi 16 Page ID #:390



   1          2.5 DesignatingetP    : a Party or Non-Party that designates information or items
  2    that it produces in disclosures or in responses to discovery as "CONFIDENTIAL."
  3           2.6 Disclosure or Discovery Material: all items or information, regardless of the
  4    medium or manner in which it is generated, stored, or maintained (including, among
  5    other things, testimony, transcripts, and tangible things), that are produced or generated
       in disclosures or responses to discovery in this matter.
  6
              2.7 Ex ert: a person with specialized knowledge or experience in a matter
  7
       pertinent to the litigation who has been retained by a Party or its counsel to serve as an
  8
       expert witness or as a consultant in this Action.
  9
              2.8 House Counsel: attorneys who are employees of a party to this Action.
 10
       House Counsel does not include Outside Counsel of Record or any other outside
 11
       counsel.
 12           2.9 m:
                  No any natural person, partnership, corporation, association or other
 13    legal entity not named as a Party to this action.
 14           2.10 Outside Counsel of Record: attorneys who are not employees of a party to
 15    this Action but are retained to represent or advise a party to this Action and have
 16    appeared in this Action on behalf of that party or are affiliated with a law firm that has
 1~    appeared on behalf of that party, and includes support staff.
 1g          2.11 Par       any party to this Action, including all of its officers, directors,

 19    employees, consultants, retained experts, and Outside Counsel of Record (and their
 20    support staffs).
             2.12 Producing             a Party or Non-Party that produces Disclosure or
 21
       Discovery Material in this Action.
 22
             2.13 Professional Vendors: persons or entities that provide litigation support
 23
       services   (e.g.,   photocopying, videotaping,      translating,   preparing   exhibits   or
 24
       demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 25
       their employees and subcontractors.
 26
             2.14 Protected Material: any Disclosure or Discovery Material that is designated
 27    as "CONFIDENTIAL."
 28


                                                   -5-
                                   STIPULATED PROTECTIVE ORDER
Case :18-cv-05910-RGK-SS Document 45 Filed 06/05/19 Page 6 of 16 Page ID #:391



  1         2.15 Receiving Pa~ty: a Party that receives Disclosure or Discovery Material from
  2   a Producing Party.

  3 ~~~
  4   3.     SCOPE
  5         The protections conferred by this Stipulation and Order cover not only
      Protected Material (as defined above), but also (1) any information copied or extracted
  6
      from Protected Material; (2) all copies, excerpts, summaries, or compilations of
  7
      Protected Material; and (3) any testimony, conversations, or presentations by Parties or
  8
      their Counsel that might reveal Protected Material.
  9
            Any use of Protected Material at trial shall be governed by the orders of the trial
 10
      ~udge. This Order does not govern the use of Protected Material at trial.
 11

 12   4.    DURATION
 13         Once    a   case   proceeds   to   trial, information   that was      designated   as
 14   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 15   as an exhibit at trial becomes public and will be presumptively available to all members
 16   of the public, including the press, unless compelling reasons supported by specific
 1~   factual findings to proceed otherwise are made to the trial judge in advance of the trial.
 1g   See Kamakana, 447 F.3d at 1180-81 (distinguishing "good cause" showing for sealing

 19   documents produced in discovery from "compelling reasons" standard when merits-
 20   related documents are part of court record). Accordingly, the terms of this protective
      order do not extend beyond the commencement of the trial.
 21

 22
      5.    DESIGNATING PROTECTED MATERIAL
 23
            5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
 24
      Party or Non-Party that designates information or items for protection under this
 25
      Order must take care to limit any such designation to specific material that qualifies
 26
      under the appropriate standards. The Designating Party must designate for protection
 27   only those parts of material, documents, items or oral or written communications that
 28   qualify so that other portions of the material, documents, items or communications for


                                                 -6-
                                STIPULATED PROTECTIVE ORDER
Case :18-cv-05910-RGK-SS Document 45 Filecl 06/05/19 Page 7 of 16 Page ID #:392



   1   which protection is not warranted are not swept unjustifiably within the ambit of this
  2    Order.
  3           Mass, indiscriminate or routinized designations are prohibited. Designations that
  4    are shown to be clearly unjustified or that have been made for an unproper purpose
  5    (e.g., to unnecessarily encumber the case development process or to impose
  6    unnecessary expenses and burdens on other parties) may expose the Designating Party
       to sanctions.
  7
             If it comes to a Designating Party's attention that information or items that it
  8
       designated for protection do not qualify for protection, that Designating Party must
  9
       promptly notify all other Parties that it is withdrawing the inapplicable designation.
 10
              5.2 Manner and Timing of Designations. Except as otherwise provided in this
 11
       Order ~see e.g•, second Paragraph of section 5.2~)
                                                       a below)~ or as otherwise stipelated or
 12    ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 13    must be clearly so designated before the material is disclosed or produced.
 14           Designation in conformity with this Order requires:
 15                    (a) for information in documentary form (e.g., paper or electronic
 16    documents, but excluding transcripts of depositions or other pretrial or trial
 17    proceedings), that      the    Producing Party   aff~    at   a   minimum, the legend
 1g    "CONFIDENTIAL" (hereinafter "CONFIDENTIAL legend"), to each page that

 19    contains protected material. If only a portion of the material on a page qualifies for
 20    protection, the Producing Party also must clearly identify the protected portions) (e.g.,
       by making appropriate markings in the margins).
 21
             A Party or Non-Party that makes original documents available for inspection
 22
       need not designate them for protection until after the inspecting Party has indicated
 23
       which documents it would like copied and produced. During the inspection and before
 24
       the designation, all of the material made available for inspection shall be deemed
 25
       "CONFIDENTIAL." After the inspecting Parry has identified the documents it wants
 26
       copied and produced, the Producing Party must determine which documents, or
 27    portions thereof, qualify for protection under this Order. Then, before producing the
 28    specified documents, the Producing Party must aff~ the "CONFIDENTIAL legend"


                                                  -~-
                                     STIPULATED PROTECTIVE ORDER
Case :18-cv-05910-RGK-SS Document 45 Filed 06/05019 Page 8 of 16 Page ID #:393



   1   to each page that contains Protected Material. If only a portion of the material on a
  2    page qualifies for protection, the Producing Party also must clearly identify the
  3    protected portions) (e.g., by making appropriate markings in the margins).
  4                  (b) for testimony given in depositions that the Designating Party identifies
  5    the Disclosure or Discovery Material on the record, before the close of the deposition
       all protected testimony.
  6
                     (c) for information produced in some form other than documentary and
  7
       for any other tangible items, that the Producing Party aff~ in a prominent place on the
  8
       exterior of the container or containers in which the information is stored the legend
  9
       "CONFIDENTIAL." If only a portion or portions of the information warrants
  10
       protection, the Producing Party, to the extent practicable, shall identify the protected
 11
       portion(s).
 12          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 13    to designate qualified information or items does not, standing alone, waive the
 14    Designating Party's right to secure protection under this Order for such material. Upon
 15    timely correction of a designation, the Receiving Party must make reasonable efforts to
 16    assure that the material is treated in accordance with the provisions of this Order.
 17
 lg    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

 19          6.1 Tuning of Challenges. Any Party or Non-Parry may challenge a designation
 20    of confidentiality at any time that is consistent with the Court's Scheduling Order.
             6.2.Meet and Confer. The Challenging Party shall initiate the dispute resolution
 21
       process under Local Rule 37-1 et seq.
 22
             6.3 Toint Stipulation. Any challenge submitted to the Court shall be via a joint
 23
       stipulation pursuant to Local Rule 37-2.
 24
             6.4 The burden of persuasion in any such challenge proceeding shall be on the
 25
       Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 26
       to harass or impose unnecessary expenses and burdens on other parties) may expose
 27    the Challenging Party to sanctions. Unless the Designating Party has waived or
 28    withdrawn the confidentiality designation, all parties shall continue to afford the

                                                  -s-
                                  STIPULATED PROTECTIVE ORDER
Case :18-cv-05910-RGK-SS Document 45 Filed 06/05/19 Page 9 of 16 Page ID #:394



   1   material in question the level of protection to which it is entitled under the Producing
  2    Party's designation until the Court rules on the challenge.

  3
  4    7.     ACCESS TO AND USE OF PROTECTED MATERIAL
  5          7.1 Basic Principles. A Receiving Party may use Protected Material that is
       disclosed or produced by another Party or by a Non-Party in connection with this
  6
       Action only for prosecuting, defending or attempting to settle this Action. Such
  7
       Protected Material may be disclosed only to the categories of persons and under the
  8
       conditions described in this Order. When the Action has been terminated, a Receiving
  9
       Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 10
             Protected Material must be stored and maintained by a Receiving Party at a
 11
       location and in a secure manner that ensures that access is limited to the persons
 12    authorized under this Order.
 13          ~.2 Disclosure of "CONFIDENTIAL" Information or Items. Unless otherwise
 14    ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 15    may disclose any information or item designated "CONFIDENTIAL" only to:
 16                 (a) the Receiving Party's Outside Counsel of Record in this Action, as well
 17    as employees of said Outside Counsel of Record to whom it is reasonably necessary to
 1g    disclose the information for this Action;

 19                 (b) the officers, clirectors, and employees (including House Counsel) of
 20    the Receiving Party to whom disclosure is reasonably necessary for this Action;
                    (c) Experts (as defined in this Order) of the Receiving Party to whom
 21
       disclosure is reasonably necessary for this Action and who have signed the
 22
       "Acknowledgment and Agreement to Be Bound"(Exhibit A);
 23
                    (d) the court and its personnel;
 24
                    (e) court reporters and their staff;
 25
                    (~ professional jury or trial consultants, mock jurors, and Professional
 26
       Vendors to whom disclosure is reasonably necessary for this Action and who have
 27    signed the "Acknowledgment and Agreement to Be Bound"(Exhibit A);
 28


                                                   -9-
                                 STIPULATED PROTECTIVE ORDER
Case ;k~18-cv-05910-RGK-SS Document 45 Filed 06/05/19 Page 10 of 16 Page ID #:395



   1               (g) the author or recipient of a document containing the information or a

   2   custodian or other person who otherwise possessed or knew the information;

   3               (h) during their depositions, witnesses, and attorneys for witnesses, in the

   4   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
       requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   5
       not be permitted to keep any confidential information unless they sign the
   6
       "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise agreed
   7
       by the Designating Party or ordered by the court. Pages of transcribed deposition
   8
       testimony or exhibits to depositions that reveal Protected Material may be separately
   9
       bound by the court reporter and may not be disclosed to anyone except as pernutted
  10
       under this Stipulated Protective Order; and (i) any mediator or settlement officer, and
  11
       their supporting personnel, mutually agreed upon by any of the parties engaged in
  12   settlement discussions.
  13
  14   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  15         IN OTHER LITIGATION
  16   If a Parry is served with a subpoena or a court order issued in other litigation that

  17   compels disclosure of any information or items designated in this Action as

  18 "CONFIDENTIAL," that Party must:
  19               (a) promptly notify in writing the Designating Party. Such notification
       shall include a copy of the subpoena or court order;
  20
                   (b) promptly notify in writing the party who caused the subpoena or order
  21
       to issue in the other litigation that some or all of the material covered by the subpoena
  22
       or order is subject to this Protective Order. Such notification shall include a copy of
  23
       this Stipulated Protective Order; and
  24
                   (c) cooperate with respect to all reasonable procedures sought to be
  25
       pursued by the Designating Party whose Protected Material may be affected.
  26
             If the Designating Party timely seeks a protective order, the Parry served with the
  27   subpoena or court order shall not produce any information designated in this action as
  28 "CONFIDENTIAL" before a determination by the court from which the subpoena or


                                                 -10-
                                 STIPULATED PROTECTIVE ORDER
Case ;k~18-cv-0591Q-RGK-SS Document 45 Filed 06/05!19 Page 11 ofi 16 Page ID #:396



   1   order issued, unless the Party has obtained the Designating Party's permission. The

   2   Designating Party shall bear the burden and expense of seeking protection in that court

   3   of its confidential material and nothing in these provisions should be construed as

   4   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
       from another court.
   5
   6
       9.     A    NON-PARTY'S        PROTECTED         MATERIAL        SOUGHT        TO    BE
   7
              PRODUCED IN THIS LITIGATION
   8
             (a) The terms of this Order are applicable to information produced by a Non-
   9
       Party in this Action and designated as "CONFIDENTIAL." Such information
  10
       produced by Non-Parties in connection with this litigation is protected by the remedies
  11
       and relief provided by this Order. Nothing in these provisions should be construed as
  12   prohibiting allon-Parry ~rom seeking additional protections.
  13         (b) In the event that a Party is required, by a valid discovery request, to produce
  14   a Non-Party's confidential information in its possession, and the Parry is subject to an
  15   agreement with the Non-Party not to produce the Non-Party's confidential
  16   information, then the Party shall:
  17                (1) promptly notify in writing the Requesting Parry and the Non-Party

  18   that some or all of the information requested is subject to a confidentiality agreement

  19   with allon-Party;
                    (2) promptly provide the Non-Party with a copy of the Stipulated
  20
       Protective Order in this Action, the relevant discovery request(s), and a reasonably
  21
       specific description of the information requested; and
  22
                    (3) make the information requested available for inspection by the Non-
  23
       Party, if requested.
  24
             (c) If the Non-Party fails to seek a protective order from this court within 14
  25
       days of receiving the notice and accompanying information, the Receiving Party may
  26
       produce the Non-Party's confidential information responsive to the discovery request.
  27   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
  28   any information in its possession or control that is subject to the confidentiality

                                              -1 t-
                                 STIPULATED PROTECTIVE ORDER
Case ;~~18-cv-05910-RGK-SS Document 45 Filed 06/05/19 Page 12 of 16 Page ID #:397



   1   agreement with the Non-Party before a determination by the court. Absent a court

   2   order to the contrary, the Non-Party shall bear the burden and expense of seeking

   3   protection in this court of its Protected Material.

   4
       10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   5
             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   6
       Protected Material to any person or in any circumstance not authorized under this
   7
       Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
   8
       the Designating Party of the unauthorized disclosures,(b) use its best efforts to retrieve
   9
       all unauthorized copies of the Protected Material, (c) inform the person or persons to
  10
       whom unauthorized disclosures were made of all the terms of this Order, and (d)
  11   request such person or persons to execute the "Acknowledgment and Agreement to Be
  12   Bound" that is attached hereto as Exhibit A.
  13
  14   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  15         PROTECTED MATERIAL
  16         When a Producing Party gives notice to Receiving Parties that certain

  17   inadvertently produced material is subject to a claim of privilege or other protection,

  18   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

  19   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
       may be established in an e-discovery order that provides for production without prior
  20
       privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  21
       parties reach an agreement on the effect of disclosure of a communication or
  22
       information covered by the attorney-client privilege or work product protection, the
  23
       parties may incorporate their agreement in the stipulated protective order submitted to
  24
       the court.
  25
  26
       12.   MISCELLANEOUS
  27         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  28   person to seek its modification by the Court in the future.

                                               -t2-
                                  STIPULATED PROTECTIVE ORDER
Case k~18-cv-05910-RGK-SS Document 45 Filed 06/05/19 Page 13 of 16 Page ID #:398



   1         12.2 Right to Assert Other Objections. By stipulating to the entry of this

   2   Protective Order, no Party waives any right it otherwise would have to object to

   3   disclosing or producing any information or item on any ground not addressed in this

   4   Stipulated Protective Order. Similarly, no Party waives any right to object on any
       ground to use in evidence of any of the material covered by this Protective Order.
   5
             12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
   6
       Material must comply with Local Civil Rule 79-5. Protected Material may only be filed
   7
       under seal pursuant to a court order authorizing the sealing of the specific Protected
   8
       Material at issue. If a Party's request to file Protected Material under seal is denied by
   9
       the court, then the Receiving Party may file the information in the public record unless
  10
       otherwise instructed by the court.
  11
  12   13.   FINAL DISPOSITION
  13         After the final disposition of this Action, as defined in paragraph 4, within 60
  14   days of a written request by the Designating Party, each Receiving Party must return all
  15   Protected Material to the Producing Party or destroy such material. As used in this
  16   subdivision, "all Protected Material" includes all copies, abstracts, compilations,

  17   summaries, and any other format reproducing or capturing any of the Protected

  18   Material. Whether the Protected Material is returned or destroyed, the Receiving Party

  19   must submit a written certification to the Producing Party (and, if not the same person
       or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
  20
       category, where appropriate) all the Protected Material that was returned or destroyed
  21
       and (2) affirms that the Receiving Party has not retained any copies, abstracts,
  22
       compilations, summaries or any other format reproducing or capturing any of the
  23
       Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  24
       archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
  25
       legal memoranda, correspondence, deposition and trial exhibits, expert reports,
  26
       attorney work product, and consultant and expert work product, even if such materials
  27   contain Protected Material. Any such archival copies that contain or constitute
  28


                                                  -13-
                                 STIPULATED PROTECTIVE ORDER
Case ;~~18-cv-05910-RGK-SS Document 45 Filed 06/05/19 Page 14 of 16 Page ID #:399



   1   Protected Material remain subject to this Protective Order as set forth in Section 4

   2 (DURATION).
   3
   4   14.   VIOLATION
       Any violation of this Order may be punished by appropriate measures including,
   5
       without limitation, contempt proceedings and/or monetary sanctions.
   6
       ~~~
   7
       ~~~
   8
       ~~~
   9
       /~~
  10
       ~~~
  11
       ~~~
  12
       ~~~
  13   ~~~
  14   ~~~
  15   ~~~
  16   ///
  17   ~~~

  18   ~~~

  19   ~~~

  20   ~~~
       /~/
  21
       ///
  22
       ~~~
  23
       ~~~
  24
       ~~~
  25
       ~~~
  26
       ///
  27
       /~/
  28


                                               -14-
                               STIPULATED PROTECTIVE ORDER
Case ;~~18-cv-05910-RGK-SS Document 45 Filed 06/05/1.9 Page 15 of 16 Page ID #:400



   1   IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.

   2

   3   Dated: June 5 ,2019                         Dated: June 5,2019

   4
       Steins &Associates, P.C.                    Wang IP Law Group, P.C.
   5
             /s/Karl M. Steins                           /s/Tommy SF Wang
   6
       Karl M. Steins                              Tommy SF Wang
   7
       karl@steins-patents.com                     twang@thewangiplawgroup.com
   8

   9
       SCHIFFER & BUUS APC                               /s/Annie Y. Wong
  10
             /s/Eric M. Schiffer                   Annie Y. Wong
  11
       Eric M. Schiffer                            awong@thewangiplawgroup.com
  12   eschiffer@schifferbuus.com
  13                                                     /s/Ka in Chan
  14   Attorneys for Plaintiff                     Ka in Chan
  15                                               kchan@thewangiplawgroup.com
  16

  17                                               Attorneys for Defendants

  18

  19   FOR GOOD C US SHOWN,IT IS SO ORDERED.
       DATED: ~/l         ~   1- 1
 20

 21
       HON.SUZANN~-I. SEGAL
 22
       United States Magistrate Judge
 23

 24

 25

 26

 27

 28


                                                  -~5-
                                     STIPULATED PROTECTIVE ORDER
Case ~~18-cv-05910-RGK-SS Qocument 45 Filed 06/05/19 Page 16 of 16 Page ID #:401



   1                                         EXHIBIT A

   2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

   3   I,                                        [print or type full name], of

   4                         [print or type full address], declare under penalty of perjury that I
       have read in its entirety and understand the Stipulated Protective. Order that was issued
   5
       by the United States District Court for the Central District of California on [date] in the
   6
       case of Case No. 2:18-CV-5910. I agree to comply with and to be bound by all the
   7
       terms of this Stipulated Protective Order and I understand and acknowledge that failure
   8
       to so comply could expose me to sanctions and punishment in the nature of contempt.
   9
       I solemnly promise that I will not disclose in any manner any information or item that
  10
       is subject to this Stipulated Protective Order to any person or entity except in strict
  11
       compliance with the provisions of this Order.
  12   I further agree to submit to the jurisdiction of the United States District Court for the
  13   Central District of California for enforcing the terms of this Stipulated Protective
  14   Order, even if such enforcement proceedings occur after termination of this action.
  15   I hereby appoint                                         [print or type full name] of
  16                                                        [print or type full address and
  17   telephone number] as my California agent for service of process in connection with this

  18   action or any proceedings related to enforcement of this Stipulated Protective Order.

  19   Date:
       City and State. where sworn and signed:
 20
       Printed name:
  21
       Signature:
 22
 23
 24
 25
 26
 27
 28


                                                  -16-
                                 STIPULATED PROTECTIVE ORDER
